UMO\, gsf>“@@,czlmg ' ?""S RECEIVED\N

 

W@nm@ am l @MM._._EQMUSSAM,G m

COURT GF CR|M|NAL APPEALS
SB.ZS‘/Ot,oz Jul. 09 2015

 

\ mm @)n()o§m ,
03
sTATE oF TEXAs § IN THE coUN'rY cor§m §§
§ ;;:: §2; __
vs. § A'r LAw oF §§ '>'-_- 4c < zooc€-v\*_lf_wwu.¥MM\lBl/.
ross cs re 1 <1c banc trans zom:
ross cs as 3 <2ac nauc max zone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CATEGoav Cuss DEscamlou or tren(s) Esmmr£n vALuE NCIC Dlsa
:vrnENc naucs, macon PasscaIPnoN aoT'rr.u w/suspnc'rr:n so.oo N
maJ:JuAm assume """
:vrnENc oaucs, macon PanscaIPnoN some w/Mur.nPLE $o.oo N
nraraaam' ms Prr.r.s rNsIou ?". '
.vrneNc naucs, macon Annemr.r. soran w/s oIAzEPAM (var.rum so.oo N
' r>ILLs, To'rAr. warsrrr APPaox. 1 c
nnch naues, macon cAaIsoPaonor. acme w/2 ochoooNE $o.oo ' N
Prr.r.s mm 2 nonpaer PILLs 'ro'rar. ' '
Wzrcm~ APPaox. 0.4 G
$o.oo
fEAL MAKE Moo£t Cotoa ucsns£ DEscawrlou
comzcnou NAME & Aooa£ss TELEPHouE 4 D£scal'mullo€wn¢mnon
)MaLArmNr~ rams, s'rA'rz 01"_l
:TNEss RAGAN, arcKzY ~ -.
312 w. zim Avr. x\, 1` \o'_$$,t,w\rmh`l.£. hm{ of-
coasrcam, 'rx 75110 mmc-irm nw Ww‘
' N\'_'>@/‘l_ f ¢\~| W`ml‘m' '
:'mzss FAarma, sun m.vm\ by tamm k`Fa`W
312 wasr 2Nn Ava o `ND(\$ '
coas:rcam, Tx 75110 "
'rNr:ss wAr.r.aa, _ uaaaar.r.
300 w zim Avn
coasrcam, 'rx 75110

 

 

 

 

 

0 1999, Th¢ Smm Gmup, Ine.
e.' 771is report is fumished in compliance with the Texae Open Records Act, article 0252-17a Vemons Annotated Civil Stalutes,

e la w, and published mlings relating to cases under in vestigation.

|l‘iClDENTlOFFENSE SUPPLEMENT

 

Case Number

 

C14-07690

 

|nvesiigator Ass|gned
156D - RAGAN, RICKEY

Ar€a

CID

An/compo
COMPLETED

 

Subdiv/Grid

 

|nc'Hen|/Offense Date
0 6/ 11/2 014

 

|nddent/Cffense Tim¢

 

 

10:58AM

 

 

 

 

lncldev\lloffense Address
2 9 2 4 W HWY 2 2

 

. p a
CORSICANA, TX ,75110

 

   

 

incident/misuse Descrtptlon

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CArEGoav CLAss DEscalmou or lTEu(s) Esmurso VALus NC|C Drsv
EVIDENC DRUGS, NARCOTI CLEAR BAGGIE W/SUSPECTED .$0.00 N
METHAMPHETAMINE APPROX S.BG, RED
BAGGIE W/SUSUSPECTED METHAMPHETAMINE
lzir»i>aox. 1.`8r.c'rnn
» METHAMPHETAMINE APPROX 1. 6G
EVIDENC MISC. RED BAGGIE W/RESIDUAL AMOUNT SUSPECTED $0.00 N
METHAMPHETAMINE `
EVIDENC MISC. BLACK SAFE W/KEY $0.00 N
EVIDENC MISC. VARIOUS PRESCRIPTION BOTTLES W/PILLS $0.00 N
EVIDENC MISC. ZI?PERED POUCH, NUMERQUS EMFTY BAGGIES $0.00 N
AND BLACK DIGITAL SCALES`
EVIDENC MISC. GLASS METHAMPHETAMINE PIPE W/SUSPECTED $0.00 N
METHAMPHETAMINE »
EVIDENC CASH 1750 U.S. CURRENCY RELEASED TO D.A. 'S $1,750.0_0 N
CFFICE SU`BJECT TQ ASSET FORFEITURE
EVIDENC COMPUTER EQUIP SAMSUNG SPH-752 CELL PHGNE W/CHARGER $0.00 N
# (903) 851-1250
. $1 , 7 50 . 00
YEAR MAKE MoDEL CoLoR LlcENsE Desca\PTloN
Comgmm NAnE & AuDREss l " l DEscalP‘nonlluEN'nFchrloN
WITNESS WAFER, FREDIA
312 W 2ND AVE
CCRSICANA, 'TX 75110
SUSPECT AYCOCK, LAUREN ELIZABETH :
2934 w nwr 22 ' ' '
CORSlCANA, TX 75110
suspnc'r soarNG'roN, aoasa'r ma l ' 1 '

 

2924 W HWY 22 - '
CORSICANA, TX 75110

 

 

 

0 19@, The $ollwm Gmup, Inc

 

'OFFENSE REPORT (755534.1)
Tase Number: C14-07690 by Officer 156D (RAGAN, RICKEY) 06/11/14

STATE OF TEXAS - LAUREN AYCOCK AND ROBERT EDRINGTON v
~ via ~’* vw se
)EFENDANT vIoLATIoN _ pa No~\\,l»\_\l Mn
sycock. Lauren Manufacture / Deliver Controlled Substance .“§~ m
- PG 1 >=4g<200g / Drug Free Zone (Meth) NA
State Hwy 22 Texas Health and Safety Code 481.112 p,m»
forsicana, Texas First Degree Felony '
Possession of Controlled Substance
PG 1 <1g / Drug Free Zone (nycodone, Morphine)
Texas Health and Safety Code 481.134 ' -
Third Degree Felony
Possession of Controlled Substance
PG 3 <289 / Drug Free Zone (Diazepam)
Texas Health and Safety Code 481.134
State Jail Felony
Bdrinaton, Robert Manufacture / Deliver Controlled Substance
- PG 1 >=4g =4g<2009 / DFZ, POCS PG l ~
:1_q /DFz and Pocs PG3 <289 /DFZ. l " §u
)ETAILS: ‘ Nj¢a“°`;\ my §
, oUH\ \
L. On 6/11/14 Serqeant Raqan, Sergeant Darrell Waller a j/*°X“Nywv§;

 

 

Stan Farmer went to 2924 W. State*Hwy 22 in Corslcana, TX to make Ax\

t wl occupants a e residence. Sergeant Ragan and other':§gzxn{d€@mm
NCSO Narcotic Offlcers had received information about subjects at .`ij@@`at
that location possession_and selling methamphetamine and W“Fd`\r \
prescription medications. 'q '

mm wan/'.F\`fsi paj¢ sims nw at Mu mg ma \,w!ml\+% wm now Ayml¢or
Ul\\\awn rack

   
 

2.

Sergeant Ragan knocked on the door and a subject identified as Unu“*h“`nhmmd
Bruce Edrington answered the door. Sergeant Ragan identified /’ e!‘ ---
himself and asked if officers could enter the residence. Bruce ~a+
Edr'n to allowed officers inside and told office that he would
s'dence. Officers observed a white
male, later identified as Robert rington, exit a bedroom on thetje,`“g
southeast corner of the residence. Sergeant Ragan could hear a *' aunt
female’s voice in the bedroom and noticed that the female subject ASUKH{
delayed exiting the bedroom. Sergeant Ragan could hear what 1}“)5°@“1¢5

 
  
  

 
    

   

524> seemed to be the female subject moving around inside the bedroom
i '655

by the sound of her voice.. The female subject, later identified Szrtfyllh

pga \\as-Lagren Aycock, exited the bedroom and all three subjects sat vhgh ir“wng;

her

KBL

upon `i'l~lll!-Oil{¢l\“€$ LM\'
mining mm warrant wm ~ hammond m+

*"¢

_ Sergeant Ragan advised of the
narcotics complaint and asked for identification. Both Robert
Edrington and Bruce Edrington provided their information to

officers and Ms. Aycock stated that her drivers license was in

bedroom. Sergeant Ragan requested that she get her drivers

license and Ms. Aycock went to her bedroom where she retrieved

her drivers license. Sergeant Ragan noticed that Ms. Aycock

removed her wallet that contained her drivers license from a small

black safe and then locked the safe back. Sergeant Ragan noticed

that Ms. Aycock used a key on the necklace she was wearing to 1 hud
open the safe. Sergeant Ragan has lillmd_eilg_ewgh_orevigns-'ASSW"‘U/Fw _=4g <200g / DFZ, POCS PG3 <289 / DFZ and POCS PGl‘1‘.1»€:1:

Corsicana TX 75110 Eyes: Green Ha|r: Brown Age: 25
Prlmary Phone: (903)851-1250 SSN: DVL #: State: TX

wmth rio Swum\+ &r{£m 1+\~‘6 mims \/Mm+rvm someone umw
WMQ__D`_\'_ Q)NJ\ pmm\»- 0\11»'¥`173 (I\\(g€d OQ£Q\$© W‘Q ml- ‘(5 also ar`eSo`¢(J-l'H'oF'
'\"\L\\UW\LW\V.]NU'\ ¢"P OCLl/U`CJ ?

P\¢e s W+~»MM s wm ”1 ”

§th§&l.#. Z:Wltnm
Pr|mary: No .
Name: Newton. Monica Renee Race: White Sex: Fema|e DOB: 07/04/1982
Addre$s: 109 N FORDYCE Halght: 511 7 ln Wolgh\: 112.0 lbs. 1`-'-’-;.='~5=3'

B|ooming Grove TX Eyes: Blue Ha|r: Blonde Age: 30
Primary Phone: (903)467-6426 SSN: 232 DVL #: State: TX

 

:,.

term PH JUNUUcOcE)Lew¢m¢ss- Pdlgwl W»hmmbcm\ H“@Mn
allech w b`rv)r|'ur 6h0r444j0¢FH! die/ue ocuiml ¥or lUVV/l 04 nme over
resided 10ng and wm weir engijgd 4+ W+,w,. A/Mvh

..5“°*° \Y\ \°vwn m,.,,,n?;q;;whp dw;¢y m annum »m;m mw¢ww

"W*\ mm m l€»vcrrm,pmmh Namm ooiu&i¢g" ml

 

 

Arrests

Arrest No. Name Address Datel'|'lme Type Age

2386A Aycock, Lauren Elizabeth 3200 W 7TH AVE 09/02/2012 09:35 Warrant/Taken into 28
Custody
Corsicana,TX 75110

Page: 5 of 9

Corsicana Po|ice Department

   

      

 

Detail

Pr|nt Datel`|’ime: 04/01/2015 16:58 _ Corsicana Po|ice Department
Login lD: rdavis ORl Number: TX1750100
Case Number: 2012-00018722
§§sz lithium
Pr|mary: ¥es ' Vict|m Type: lndlv|dua|
Namo: Huffman, Rebekah Lea Race: _ White . Sex: Fema|e DOB: 01/07/1982
Address: 213 E DRANE AVE Helght: 511 7 in Welght: 130.0 lbs. Bu|ld: Smal|

Corsicana TX 75110 Eyes: Haze| Ha|r: P~‘. -`_. 1 Age: 30
Pr|mary Phone: (903)872-3871 SSN: .-. DVL #: l \. State: TX

GroupIOR| Crlmo Code Statth Descriptlon
stare 13A Pc 22.02(a)(2) Agg AssaunWTDe`adly weapon

lctO rlnl

     

1,,;1:1;§`,,-;,:;:,;; 5?:'="'.-;\' L'f~.,»=

   

 

§_uhjm_»z am

Pr|mary: Yes _ V|ct|m Type: individual

Name: P|t¢man, Jeffrey Wi||iam Race: White Sex: Male DOB: 06/30/1983

Address: UNKNOWN Helght: 511 9 in We|ght: 160.0 lbs. Bu||d: Thin
Cotsimna TX 75110 Eyes: Brown Ha|r: Bmwn Age: 29

Prlmary Phone: (903)340-5820 SSN: l DVL #: State: TX

Ba|§!§d£!tenm

GroupIOR| Cr|me Code Statute Descrip‘!lon
state 13A . P"c 22.02(a)(2) Agg Assaun w/Deadcy weapon

     

Page:4on

wm bow smu m r@¢m+|Wj'¢ 1915 m
\'\A l

mme '19

On 08/28/2012 the complainant advised that a known actor assaulted her.

WD@F'?

Page: 11 of 19

OfficerID: 1194, Officer's Narrative

INTRODUCTION: On 08/28/2012 Ofi`icer DeChaume and I, Officer Bedsole, were dispatched
to the government center in reference to an Assault call at approximately 0016hrs. Upon arrival I 6 \,\L Wa§
met with Rebecca L. Huffman (W/F DOB 01/07/1982) who stated that she was physically / § 2 h | ! f

b`\\\“\ assaulted by Lauren E. Aycock (W/M DOB: 07/04/1984).

\.
W I\v\¢ \S /
®, `F SCENE SUMMARY: The offense occurred at 1713 Bowie Corsicana TXM ‘k( KLL

"W' WW”$`\%OF OFFENCE: The victim, Rebecca L. Huffman, reported that she was assaulted by
via 1040 her ' Lauren E. Aycock. Huffman advised us that she and her boyfriend, Jeff Pittman `
sup _\o-'(\~V (W/M DOB: 06/30/1983) had been at Aycock’sLe_§_id_egge, Huffman and Aycock had been
\#)y talking in Aycock’s bedroom when all of a suddenAycock started accusing Huffman of trying to
\¢\9 steal a watch. Huffman advised that before her and her boyfriend, Jeff Pittman, could leave,
pbx Aycock pulled a gun on them. MMM\MM
\/\u Mmhe;§icl_e_ngg Huffman advised that as they made their way out of the house e

and got into her vehicle Aycock said “if you ever come back, I’ll blow your fucking head oft” l/\ lw'm q

and then slammed her hands with the ddwn on the hood of her car causin a dent. » L' b ' € ,~ H'N'

c - "Em g TOMHN'$)\" w bior:\: S 1~1)/\
L\ Huffm`an ` r saw a watch in A cock’s re ' We were able to see a w ma geo-fOW?

¥ ®W“l< dent in the hood of Huffman’s vehicle, a silver 1997 Honda Accord (TX LP ).‘We

\\` \'Were unable to take a picture of the damage due to the small nature of the Au‘\ ‘1\ `SN\SGM\£(` \o")fo~ wq¥\ Page: 12 0119
\
1059 913/m 657 “
her residence and that Pittman had come to see Edrington. We spoke to both Aycock and rawl F`Fmd
Edrington. ' ' us that he told Huffman outside because A co / ‘¢n.h.,

eeling well and Was tgg'ng to sleep. u with Edrin ont 'n tos her r

residence an wa and walked to A cock’s bedroo Aycock told us that Huffman asked her if m
she could buy some of her prescription medication, Xanax, and Aycock said that she told
Huffman no and to get out of her room. Aycock stated that Huffman had her back to her and was
messing' with something on her dresser. Aycock told us that Huffman commented on a picture on
the dresser and she told Huffman to leave her room again. Aycock said that she became

E suspicious because it appeared that Huffman had put something into her pocket and then walked

 

out of the bedroom. Aycock told us that she got up and followed Huffman into the dining room
and confronted her about taking her watch, which was a replica Rolex that her mother had
§§ purchased for her. Huffman denied taking the watch and turned and emptied her pockets on the
dining table. Huffman then walked away and Edrington saw the watch lying on top of some mail
m on the tabie. Aycock told me she saw the watch, which had been on her dresser and became very
w‘\ angry. Aycock said that she walked outside and confronted Huffman about the watch as she and
W\"`O Nw\," Pittman were entering Huffman’s vehicle. Aycock stated that she started to hit Huffman with a
closed fist, but turned and struck the hood of the vehicle instead. Aycock told us that she yelled

?*B\d;b§\ at Huffman, telling her never to come back to her house again, or she would “beat her fucking

\|\WO§ g ass”. Aycock said she then called Ofiicer DeChaume to request a close patrol due to the

\I ~`\)(\`“\ argument Aycock said that she was afraid that Pittman and Huffman would damage her vehicle.
/ We asked Aycock about displaying a handgun and she and Edrington denied doing so. Officer '

DeChaume asked Aycock if she owned a handgun and she stated yes. Officer DeChaume asked
if she could show us the handgun and Aycock went back into the residence and brought out a
black plastic case containing an unloaded Smith & Wesson revolver. Aycock stated that the
pistol belonged to her grandfather, who was a Texas State Trooper. Aycock told us that she did
not display the weapon and that she did not have any ammunition for the weapon in the
residence. n -

This case has been forwarded to CID for further investigation

 

SUMMARY: On 08/28/2012 Rebecca L. Huffman advised that she was assaulted by Lauren E.

Aycock ar trw game 1a warsaw \1111111\ *Yw“¢°i W*"

neporcing officer off Travis Bedsole 1234
FTO Off Scott DeChaume 1194
Approving Supervisor: Sgt Kenneth Kirkwood 1110

_ Page: 13 of 19
complainant contact

On 08/29/2012, l Detective M. Dockery attempted contact with complainant in this case. l was not able
to contact the complainant, so a message was left for her to contact me.

ON 08/29/2012, the complainant, Rebecca Huffman, contacted me back in reference to this case.

Huffman reported to me that she would come to my office and speak with me in reference to the case L ) &"

at 13:30 hours this date. While l was on the phone Huffman made allegations to me that during the

events that occurred last night that the suspect, Lauren Aycock, not only pointed the handgun at her, /\ Wi(j-»/

 

 

th ' d it at her 11 year old son Pe ton and yelled at him to get back in his fuckinggom. MN
Upon learning these allegations l made contact with the law Enforcement Hotline for CPS and reported MCO%
the allegations to them. The report was filed with a female who identified herself as MlMl |D number p\ mo \

1388. M|M| provided me with a reference number of 62769553 for the reporting to CPS.

%%90 on fm )Mg[_h§a.d.nff. Huffman advised that Aycock was accusing her of stealing a Ro|ex watch that she
S\`b\ /did not take. Huffman stated that she emptied her pockets and showed Aycock that she did not have Ll 6
_ _ any property that belonged to her. Huffman told this detective that while Aycock was in possession gf/
y t_h,§.llé_llli§lln.lhal.£h£nointed it at everyone in the residence. including her own son. During the
interview Huffman provided a description of the handgun, that only a person who had seen lt would
d have been able to provide. Huffman also advised that when she and Pittman were leaving the residence.
QO(\'M \ _that Aycock ran out of the house with the handgun and slammed it down on the hood of her vehicle
a ms go SM\?"{M§wusing a large dent in her hood. The interview between this detective and Huffman was audio b W
wax WM recorded and a copy has been retained as evidence in this case. Huffman also advised that after the w\\DV~ m '
Wqu q altercation, that she contacted one of her friends, Monica Newton, and advised her of what had / wm Mm'oa

m »
omi$\¢!\\ tim qvl\ ‘ happened Huffman Stafed that Newton then contacted Aycock to speak with her about what had w{\.¢\ Skor l ¢ ¢z;rl.r

\1¥‘®\ ad happened mk|{, was gm sz"

 

 

 

trc HO~ would 51.¢ mm 7
1 w( fan 0“ .
rm vs syU\‘\n’ \| - f_rw`p ?
umw Upon further review l discovered that the patrol officers that initially respo o this call failed to l
‘m \ ¢ .-f_* fw 41
photograph the damage that was done to Huffman's vehicle. On 09/12/2012, l made contact with &H¢ronj ,Mi

 

 

Huffman who came to the police department so that l could obtain photos of the damage to her vehicle. "h¢lCl-W\)'

Huffman had already provided me with an estimate nmb-lewme m H:_,;;u
repair the damage wouldFe@ m HV`AMV`AW O(' m _ w? ~ n m gan."'l>_¢
watchman m tsi»iiwi¢?oriww+ -'i* 9
hug vida 30 small i`+ coukm`i even bc photographd '
\;u~d wasn t phoinf¢pk¢ ~l» ima of .Yic.‘¢wi,|»" l'hN Um
°“ imm A~lw)¢aM ll??.

 

 

Page: 14 of 19

Det. Michael Dockery

. . Page: 15 of 19
contact with witness \

ON 08/29/2012, l Detective M. Dockery attempted to contact the witness in this case, Jeff Pittman, to
set up a time for him to meet with me. l was not able to make contact and received a message that the

phone had a voicemai| that had not been set up. Continued attempts will be made to contact this
witness.

(/| E ' ‘H\lj
- _ called
ON 08/30/2012, l detective M. Dockery made contact and met with leff Pittman, a witness in this case. W‘hy?j

Pittman advised that he had observed all of the events that took place at Aycocks residence. E_ ittman

advised that he was contacted by Kyle Edrington, who is Aycock’s boyfriend, and Edrigton asked him to MW i'o
5 mh¥.the.residenee.- Upon arrival Pittman stated that he and Huffman were invited into the residen la£.~€x¢¢vl'

 

 

          
 

  

 

{\.l, wa by Edrington, and that Edrington stated that Lauren was in the bedroom sick. Pittman stated that ,L.!-E ila
\/\( events. cwn:d -
Bow O\

MAMW V_C'ihitX\/\`CW mm 40 541 "\C S*'DYj is cons-'sicni-.

6\}!\ Det. Michael Dockery

. . ' Page: 16 of 19
Contact with Monica Newton

/ ON 08/30/2012, l Detective M. Dockery, made contact with Monica Newton, who advised that she had
` spoken with Aycock on the night of the offense. Newton advised that she would provide me with a
statement of what she new but that l would have to come to her residence at 2212 W. 11"‘. Newton

advised that she was recovering from Surgery and that she could not come in to meet with me.

l Detective M. Dockery, along with Detective R. Phillips went to Newton's residence. Newton advised H MS@ .
l that on the night of the altercation, Rebecca Huffman called her and told her what had happened. /D/
S/n_ Newton stated that she made cont,a`ct with Aycock and asked her what was going on, and told her thay o VOU'
(:1\10,'

she had hga[g shg was gg|li'ng guns 'on geog` le. Aycock [g§ponded to Newton by saying hell yeah l did' m K’
chord'

 

 

v\ufll\? On and if l would have had a bulle't'lwould have shot her head off. Newton stated that the conversation `H\L 75 ap
\b/) was ve sho .The interview between myself and Newton was audio recorded, and a copy has been pmm
?lq) ' » / retained as evidence in this case, l (°nw/Sa+)"D/)'
` ' rrbOi`*`H'u,-l~ i;J-

5b an SN~(. “LY/i occurgd¢f
S(N(\ ‘*w$ W.€e`z(l§ichael Dockery Aycock- s 615 ry
v map `H'lw} 7
' 7
twa e»f“’“`°"'

_ Page: 17 of 19
contact with Lauren Aycock

ar posits
. f - dwe"»h§)+ai
On 09/13/2012, l Detective M. Dockery made contact with Lauren Aycock at Navarro County lail. Upon g¢M_H`
,.l contact with Aycock she was advised that she would be having an additional charge of Tamper with /`¢ci) rd g
l w . Government Rggord adde d §§ Lig[ current charge she was in custody for. l advised Aycock that l would M+ 113
be obtaining a search warrant for her reisdnece to obtain the gun that was used' in the assault offense. CKS£,.

ll\@\` \\»
w NA`S ¥\_ A coc a need for search warrant that she would turn the un ov to rn
\\\\3> \‘ \\\o{\\r _ pgssession since it was evidence in the case. Aycock advised that she would have her grandmother get
the d t ' t .
mw \;J!`J\&\\"B gun an ge it o me
\v ‘\°'a

po»'i>»"-
On 09/13/2012 at approximately 13:00 hours Brenda Daniel Aycocks mother, contacted me to see about
' bringing me the gun. l was not at the office at the-time so when I returned l made contact with Danie|.
Daniel advised that her mother Verna Crook had possession of the handgun and advised me that l could
retrieve it from her.

On 09/13/2012, l made contact with Verna Crook at 521 Lexington and she released the handgun a
Smith & Wesson 357 model 28-2 serial number N1503. The gun also has DPS 24915 engraved in the left
side of the gun. l wrote a hand written note which Verna Crook signed'indicating that the suspect Lauren
Aycock told her to release the gun to this detective The gun was logged as evidence and delivered to D.
Piel in the property and evidence room.

Det. Michael Dockery

’ v Page: 18 of 19
contact with suspect Lauren Aycock

_D{ ON 08/30/2012, at approximately 17:00 hours, Candace Heisserman, with Chi|d Protective Services,
M'QO conducted an interview with the suspect, Lauren Aycock. The interview was conducted at the police

Heisserman, During the interview Aycock advised that she was at home in bed sick, and that Huffman

r ',going to steal from her property. Aycock stated that she put the gun up and Huffman and Pittman left md m

the residence. Aycock admits to going outside and striking the hood of Huffman's vehicle with her hand, jaw ,'.P
me ‘Ybut denies having the gun in her possession when this event happened. When asked if any damage was 35 €vi dme

caused to Huffman's vehicle she responded with l hope so. Aycock admits to having the gun out and in

her possession, but denies pointing the handgun at anyone, and denies making any threats to harm

anyone. The interview that was conducted was audio recorded and a copy of the recording has been

retained as evidence in this case.

lnvestigator Heisserman with DFPS asked Lauren if once the interview was concluded if we could go to
her residence so that she could see the living conditions of the child and make sure there was food in
the residence, and that the utilities work. Aycock was hesitant to let Heisserman come to her residence.
l advised Aycock that due to the allegations that l needed to obtain photos of the weapon, Handgun,
and advised her that l would obtain a search warrant to do so if necessary. Aycock consented to allow
me to come to the residence and photograph the handgun, and agreed for Heisserman to come to the
residence with me. Once the interview was concluded l Detective M. Dockery, along with Heisserman

Page: 19 of 19

went to Aycocks'residence, 1713 Bowie Dr. Aycockinvited us into the residence, and`took me to the
bedroom where the gun was located. Aycock retrieved the handgun from atop the armoire in her
bedroom which was in a plastic carrying case. Aycock handed me case and al|. l opened the case and
determined that the handgun was a 357 revolver, and it did 29 have any ammunition in the gun or in
the _case. l took three digital photos of the handgun and all have been added to this report. l did note
that the handgun had a stamp on the left side of the frame of DPS 24915. l have learned that this is not
the serial number of the weapon, but is believed to be a tracking number for DPS so that the handgun
could be tracked by the agency to show who it was issued to. ' l

Aycock advised that the gun that she had in her possession belonged to her grandfather who was a
retired DPS Trooper. Aycock stated that the gun was left for her son for when he was older. The gun was
in fact determined to be her grandfather’s weapon, but l was able to determine that lt was not left in
her possession for her son as she had stated. l spoke with Candace Heisserman who is working this
investigation jointly with me. Heisserman had spoken with Brenda Daniel, Aycock’s mother, and learned

that the gun had been sold to a family friend. Daniel advised Heisserman that her father had expressed

concern of Lauren having the handgun so she sold it to keep Lauren from getting it. The gun was then

later sold to Jessie Bonner at Jessie's Gun Shop in Corsicana Texas by the person who Daniel had sold

the gun to. l made contact with Jessie's gun shop on 09/04/2012, and spoke with him in reference to the

handgun. Jessie confirmed, and provided me with documentation, and records of where he actually sold

Aycock the gun. Aycock was not truthful as to how she came about having possession of the firearm,

and this is supported by the transaction records, and the ATF form 4473 that she had to fill out to

purchase the handgun, Aycock had purchased the handgun through a lay-a-way program, and actually

took possession of the handgun on 04/25/2012. Ay_§ggk'§ damaged her credibility by not bLg_llonest as

to how she came about possession of the h_ag£l_ggn. \r~“'\-A\' O»W»d' Hui€mm'$?? ll disl“h'l\¢!l W\"Q.OQ\'U-(`k

inhibit lui/lew i, +was
hamm ama § A miss 15 nhm+vq